Order entered January 22, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00570-CV

                       AMY LIZETTE VASQUEZ IBARRA, Appellant

                                                 V.

                                RICHARDO IBARRA, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-14306

                                             ORDER
       The reporter’s record in this case is overdue. The clerk’s record contains an April 15,

2013 request to Glenda Johnson for preparation of the reporter’s record. And, by postcards dated

May 15, 2013 and August 19, 2013, we notified Court Reporter Glenda Johnson that the

reporter’s record was overdue. We directed her to file the record within thirty days. To date, we

have not received the reporter’s record. Therefore, we ORDER Court Reporter Glenda Johnson

to file either (1) the reporter’s record; or (2) written verification that the reporter’s fee has not

been paid or that arrangements to pay for the record have not been made WITHIN 10 DAYS of

the date of this order. We DIRECT the Clerk of the Court to send copies of this order to all

parties, Glenda Johnson, and Judge David Lopez.
/s/   ELIZABETH LANG-MIERS
      JUSTICE